UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* On Deck Capital, Inc. (Name of Issuer) Common Stock, par value $0.005 per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐Rule 13d-1(b) ☒Rule 13d-1(c) ☐Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 12 Pages Exhibit Index: Page 10 SCHEDULE 13G CUSIP No.: 682163100 Page 2 of 12 Pages 1. Names of Reporting Persons. SAB CAPITAL ADVISORS, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☐ 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of 5. Sole Voting Power- 0 - Shares Beneficially 6. Shared Voting Power 4,001,234 Owned by Each Reporting 7. Sole Dispositive Power- 0 - Person With 8. Shared Dispositive Power 4,001,234 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ☐ Percent of Class Represented by Amount in Row (9) 6.0% Type of Reporting Person: OO SCHEDULE 13G CUSIP No.: 682163100 Page3 of 12 Pages 1. Names of Reporting Persons. SAB CAPITAL MANAGEMENT, L.P. 2. Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☐ 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of 5. Sole Voting Power- 0 - Shares Beneficially 6. Shared Voting Power 4,001,234 Owned by Each Reporting 7. Sole Dispositive Power- 0 - Person With 8. Shared Dispositive Power 4,001,234 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ☐ Percent of Class Represented by Amount in Row (9) 6.0% Type of Reporting Person: IA, PN, HC SCHEDULE 13G CUSIP No.: 682163100 Page4 of 12 Pages 1. Names of Reporting Persons. SAB CAPITAL MANAGEMENT, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☐ 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of 5. Sole Voting Power- 0 - Shares Beneficially 6. Shared Voting Power 4,001,234 Owned by Each Reporting 7. Sole Dispositive Power- 0 - Person With 8. Shared Dispositive Power 4,001,234 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ☐ Percent of Class Represented by Amount in Row (9) 6.0% Type of Reporting Person: OO, HC SCHEDULE 13G CUSIP No.: 682163100 Page5 of 12 Pages 1. Names of Reporting Persons. SCOTT A. BOMMER 2. Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☐ 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of 5. Sole Voting Power- 0 - Shares Beneficially 6. Shared Voting Power 4,001,234 Owned by Each Reporting 7. Sole Dispositive Power- 0 - Person With 8. Shared Dispositive Power 4,001,234 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ☐ Percent of Class Represented by Amount in Row (9) 6.0% Type of Reporting Person: IN, HC Page6 of 12 Pages Item 1(a).
